IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 BRUCE A. QUARLES,                           : No. 19 MM 2018
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 THOMAS C. BRANCA,                           :
                                             :
                     Respondent              :


                                       ORDER


PER CURIAM

      AND NOW, this 27th day of March, 2018, the Application for Leave to File Original

Process and the Application to Supplement are GRANTED, and the Petition for Writ of

Mandamus is DENIED. The Prothonotary is DIRECTED to strike the name of the jurist

from the caption.